MR. CHIEF JUSTICE HASWELL,
dissenting.
I would reverse and remand this case to the District Court for determination of the merits of the action.
The majority deny “standing” to petitioner to prosecute a writ of mandamus because petitioner has no ownership interest in the land, relying on Vaglica, Sun Oil and Boron Oil cited in the majority opinion. In my opinion, none of these cases is authority for this holding. Vaglica, a criminal case not involving mandamus, held that defendant had standing to seek suppression of evidence siezed in alleged violation of the rights of the owner of the premises where the evidence was seized. Sun Oil involved no issue of “standing” but was decided on the basis of whether petitioner for a writ of mandate was “the real party in interest.” The concepts of ‘standing to sue’ and ‘real party in interest’ are very different.” Stewart v. Bd. of Cty. Comm’rs of Big Horn Cty. (1977), 175 Mont. 197, 573 P.2d 184, 188; 1599; 6 Wright & Miller, Federal Practice and Procedure: Civil § 1542.
Here I would grant standing to petitioner to prosecute a writ of mandamus. Petitioner is a professional engineering survey corporation hired by the landowners to survey, plot and qualify five minor subdivisions in Ravalli County. The corporation claims it cannot complete its contract because of the alleged failure of the county commissioners to act when they have a clear legal duty to do so. In my view, petitioner’s contract rights are sufficient to invest it with standing to prosecute this action. We have twice previously permitted a surveyor to prosecute a writ of mandamus in similar situations. State ex rel. Swart v. Stucky (1975), 167 Mont. 171, 536 P.2d 762; State ex rel. Swart v. Casne (1977), 172 Mont. 302, 564 P.2d 983.
*181As I see it, the essence of “standing” is twofold: (1) to insure that petitioner has such a personal stake in the outcome of the controversy that concrete adverseness and full development of the issues in controversy is assured (cf. Flast v. Cohen (1968), 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947) and (2) to conserve the time and judicial resources of the courts by eliminating adjudication of matters purely of academic interest (cf. Association of Data Processing Service Org., Inc. v. Camp (1970), 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184). Petitioner qualifies under both tests.
The majority would limit “standing” in a mandamus action to those who possess “Some form of ownership in the land.” This is indeed a novel position that would exclude lessees, lienholders, mortgagees and others who have legitimate contract and statutory interests to protect short of ownership.
For these reasons, I respectfully dissent.
MR. JUSTICE DALY concurs with the dissent.